Citation Nr: 1520157	
Decision Date: 05/12/15    Archive Date: 05/26/15

DOCKET NO.  10-15 130	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for bilateral hearing loss. 

2. Entitlement to service connection for bilateral hearing loss. 


ATTORNEY FOR THE BOARD

H. Hoeft, Counsel


INTRODUCTION

The Veteran served on active duty from January 1967 to March 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision of the Department of Veterans' Affairs (VA), Regional Office (RO), in Roanoke, Virginian, which declined to reopen the Veteran's claim of entitlement to service connection for hearing loss.  A notice of disagreement was submitted in August 2007; a statement of the case was issued in March 2010; and a VA Form 9 (substantive appeal) was submitted in April 2010.  

The RO in St. Petersburg, Florida, currently has jurisdiction over the appeal.  

The Veteran requested a Board hearing and later withdrew that request in a January 2015 communication.  

As detailed below, the Veteran's claim of service connection for bilateral hearing loss was initially denied in an October 1992 rating decision; the Veteran did not perfect an appeal in the matter, and the RO has characterized the matter as a claim to reopen.  However, in March 1993 (within one year of the rating decision) the Veteran submitted new and material evidence in the form of a medical treatise. When new and material evidence is received prior to the expiration of the appeal period, it will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period. 38 C.F.R. § 3.156(b). Hence, based on the application of 38 C.F.R. § 3.156(b), the Board finds that submission of the medical treatise was new and material evidence considered to have been filed in connection the original pending claim, thus keeping the October 1992 rating decision from becoming final. See Young v. Shinseki, 22 Vet. App. 461, 469 (2009).

The Board briefly notes that the Veteran has advanced an argument during the course of this appeal concerning the purported previous grant of service connection for impaired hearing and a subsequent severance thereof.  He specifically argued that a September 1994 letter, which inadvertently informed him that service connection for impaired hearing (at the 0% rate) had been awarded, was a final and binding decision on VA.  However, the Veteran's argument lacks merit in this regard.  Indeed, the record reflects that the Veteran sought clarification from the RO as to whether he had truly been awarded this benefit. See September 1994 Inquiry Letter to RO.  In a January 1995 response letter, the RO informed the Veteran that he was not, in fact, service connected for impaired hearing.  No further action was taken by the Veteran or VA concerning this matter until 2005, when the Veteran again asserted that he was service-connected for hearing loss.  The Veteran thus had actual knowledge, per the January 1995 VA notification letter, that he was never actually in receipt of VA compensation benefits for impaired hearing (note: he has expressly referred to this letter in recent correspondence to the Board).  Therefore, to the extent that the Veteran has argued that service connection for hearing loss was previously granted/severed, the Board has decided herein that the October 1992 rating decision (stemming from an August 1992 claim) is not final due to the submission of new and material evidence, and the claim of service connection for hearing loss is being considered based on his initial claim filed in August 1992; therefore, no prejudice to the Veteran results.  


FINDINGS OF FACT

1. The evidence shows that the October 1992 decision that initially denied service connection for bilateral hearing loss is not final because a relevant medical treatise/excerpt was received within the first year after issuance of the decision, and this contained new and material evidence relevant to the pending claim.

2. Resolving all reasonable doubt in the Veteran's favor, bilateral hearing loss is etiologically related to acoustic trauma sustained in active service.


CONCLUSIONS OF LAW

1. New and material evidence has been received with respect to the claim of entitlement to service connection for bilateral hearing loss; the October 1992 rating decision as to that claim is not final. 38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(b) (2014).

2. The criteria for service connection for bilateral hearing loss have been met. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2014). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA) 

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2014). 

As the instant decision reopens and grants the claim of service connection for bilateral hearing loss, no further discussion of VCAA compliance of that issue is required at this time.

New and Material Evidence - Legal Criteria

Where there has been a prior decision on the claim, as in the present case, it must first be determined whether such determination has become final.  In this regard, if a communication meeting the requirements of a notice of disagreement under 38 C.F.R. § 20.201 was filed prior to the expiration of the appeal period, then a finding of finality as to the prior decision is precluded. 

Similarly, if new and material evidence received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed, it will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period. See 38 C.F.R. § 3.156(b). 

In applying this provision, new evidence is defined as existing evidence not previously submitted to agency decision-makers.  Material evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. 38 C.F.R. § 3.156(a). 

New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a) (2014).  The Board notes, however, new evidence can be sufficient to reopen a claim if it contributes to a more complete picture of the circumstances surrounding the origin of a veteran's disability, even where it may not convince the Board to grant the claim. Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998). 

Analysis 

By way of brief procedural history, the Veteran's submitted an original claim for service connection for hearing loss in August 1992; that claim was denied by the RO in an October 1992 rating decision.  The RO denied the claim on the basis that hearing loss was not shown in-service and did not develop until many years after service.  

The evidence demonstrates that within one year from the issuance of the October 1992 rating decision, additional evidence was added to the claims file.  Indeed, in March 1993, the Veteran submitted an excerpt from a medical treatise (The Merck Manual, Audiology), the text of which contained the following: [M]ilitary service, with its attendant exposures to noises of great intensity, is responsible for producing many cases of sensori-neural hearing impatient.  People with delicate ears, that is, ears clearly susceptible to damage from noise, may incur permanent damage from even brief exposure to gunfire."  Notably, service treatment records (STRs) reflect that the Veteran was diagnosed with tinnitus and treated for "noise trauma to the ears" after firing a .45 pistol two weeks prior.  

Such evidence (i.e., the March 1993 Merck Manual excerpt) was not previously before agency decisionmakers and, when considered with previous evidence of record (i.e., STRs) it relates directly to whether the Veteran's hearing loss could be related to the documented acoustic trauma sustained in-service (i.e., an unestablished fact necessary to substantiate the claim).  The evidence added to the record within a year from the issuance of the October 1992 rating decision is new and material.  Consequently, the provisions of 38 C.F.R. § 3.156(b) apply, and the prior October 1992 rating action did not become final. 

In sum, because new and material evidence was received within one year of its issuance, the October 1992 rating decision never became final.  The underlying claim of service connection will be addressed immediately below. 

Service Connection - Legal Criteria

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby. 38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. 3.303(a)(2014).

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Certain chronic diseases, such as sensorineural hearing loss, may be presumed to have been incurred in or aggravated by service if manifest to a compensable degree within one year of discharge from active service. See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309. 

Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned. 38 C.F.R. § 3.303(b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service, or in service and any time thereafter. 38 C.F.R. § 3.303(d); but see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (to the effect that the theory of continuity of symptomatology can be applied only in cases involving those conditions explicitly recognized as chronic under 38 C.F.R. § 3.309(a)). 

For the purpose of applying the laws administered by VA, impaired hearing will be considered a disability when the auditory threshold for any of the frequencies of 500, 1000, 2000, 3000 and 4000 Hertz is 40 decibels or greater; the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or speech recognition scores using the Maryland CNC Test are less than 94 percent. 38 C.F.R. § 3.385 (2014).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied. Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Analysis 

The Veteran seeks service connection for bilateral hearing loss as a result of in-service acoustic trauma. 

As an initial matter, the Veteran is currently diagnosed with hearing loss that constitutes a disability for VA purposes. 38 C.F.R. § 3.385 (2014).  See VA Audiological Examination, April 2010 and June 2007; see also November 1991 Private Audiological Report.  

With respect to in-service incurrence of an injury (i.e., acoustic trauma), August and November 1968 Ear Nose and Throat (ENT) Consultation notes reflect that the Veteran complained of ear symptoms (including tinnitus) after firing a .45 pistol several weeks prior.  The diagnostic impression was, in pertinent part, noise trauma to ears.  The Veteran again endorsed ENT problems on August 1969 and March 1970 (separation) Reports of Medical History.  In light of the foregoing, the Board concedes that the Veteran was exposed to acoustic trauma during active duty service.  (Note: he is also service connected for tinnitus based on the same acoustic trauma).  

The remaining question for consideration here is whether the Veteran's current bilateral hearing loss disability is related to the acoustic trauma sustained during active duty service. 

Following separation from active duty service, a February 1989 Report Of Medical Examination (presumably conducted for reserve service purposes), reflects that the Veteran was diagnosed with high frequency hearing loss; a contemporaneous audiogram showed 45db and 55db hearing loss at 4000 Hz in the right and left ear, respectively.  Thereafter, a November 1991 private audiological examination likewise showed high frequency hearing loss in both ears (55db in the right ear and 50db in the left ear at the 4000 Hz frequency) and a history of noise exposure. See Hearing Center of Northern Virginia Audiogram Report.  In a February 1994 letter, Dr. D.M. (the otolaryngologist who conducted the November 1991 audiological examination) acknowledged that the Veteran had been exposed to loud noise while in-service in 1968, and stated that his hearing test at the time of the November 1991 visit showed bilateral precipitous sensory neural hearing loss starting at 4000 Hz.  She opined that "a pattern like this is consistent with noise induced injury to the inner ear," and that it most always comes hand in hand with tinnitus (the latter of which is a service-connected condition).  She also noted that the Veteran had denied having any significant post-service noise exposure.  The Board finds Dr. D.M.'s opinion to be highly probative as to the issue of nexus as she is a medical specialist in the field of otolaryngology and her opinion and supporting rationale is based a thorough review of the Veteran's noise exposure history and his current type of hearing loss.  Notably, the RO based its September 1994 grant of service connection for tinnitus on Dr. D.M.'s opinion.  

While there is a VA medical opinion of record indicating that the Veteran's currently diagnosed bilateral hearing loss disability is not related to his noise exposure in active service, that opinion does not consider all the pertinent facts and does not provide a complete, thorough, and detailed rationale supporting the conclusions made.  It is therefore of limited probative value. 

In sum, STRs confirm that the Veteran was treated for "noise trauma" to the ears following close range firing of a weapon; he has denied any significant post-service occupational/recreational noise exposure (see February 1994 letter from Dr. D.M. and VA examination reports); high frequency sensorineural hearing loss was documented as early as 1989; and Dr. D.M., an ENT specialist, provided a highly probative positive nexus opinion, finding that the Veteran's high frequency sensorineural hearing loss was consistent with the noise-induced injury described in-service.  

Accordingly, resolving all reasonable doubt in favor of the Veteran, the Board finds that a bilateral hearing loss disability was incurred in service and service connection is granted. 38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

New and material evidence to reopen a claim for service connection for bilateral hearing loss was received within one year from the issuance of the October 1992 rating decision and thus that determination never became final. 

Service connection for bilateral hearing loss is granted.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


